       Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 1 of 38




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

     DELTRESS A. HAVERLY,                           §
                                                    §            CIVIL ACTION NO.:
             Plaintiff,                             §
                                                    §            _______________________
     vs.                                            §
                                                    §
     GIRLING COMMUNITY CARE                         §            Removed from the District
     KINDRED,                                       §            Court of Harris County, Texas;
                                                    §            127th Judicial District;
             Defendant.                             §            Cause No. 2020-73479

                                              EXHIBIT B

     (Pleadings asserting causes of action, e.g., petitions, counterclaims, cross-actions, third-party
                        actions, interventions and all answers to such pleadings)


1.         Complaint for Employment Discrimination; and

2.         Letter to District Clerk; and

3.         Statement of Inability to Afford Payment of Court Costs.
Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 2 of 38




EXHIBIT B-1
                Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 3 of 38




                                IN THE DISTRICT COURT
                                          OF
                       HARRIS COUNTY, TEXAS JUDICIAL DISTRICT




                                                                                      2020 73479
                                                                      Case No.

        DELTRESS A. HAVERLY
                        Plaintiff

                                                                      Jury Trial:                  1=1 No
                          -v-




GIRLING COMMUNITY CARE KINDRED
                      Defendant(s)




                       COMPLAINT FOR EMPLOYMENT DISCRIMINATION                                     FILED
                                                                                                    Marilyn Burgess
                                                                                                      District Clerk

  The Parties to This Complaint                                                                      NOV - 4 2020
  A.         The Plaintiff(s)                                                              Time:
                                                                                                      Harris County, Texas

                                                                                             BY          '   Deputy

                    Name                                            DELTRESS A. HAVERLY
                    Street Address                                  9711 CEDAR BLUFF DRIVE
                     City and County                                HOUSTON (HARRIS COUNTY)
                    State and Zip Code                              TEXAS
                    Telephone Number                                 8327521308
                     E-mail Address                                 deltressa7@gmail.com


  B.         The Defendant(s)            RECORDER'S MEMORANDUM
                                         This Instrument is of poor quality
 Page of 8                                    et the time of imaging
               Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 4 of 38


            Defendant No. 1
                   Name                             BETTY BETHEA
                   Job or Title                   ADMINISTRATOR/DIRECTOR
                   Street Address                 6750 WEST LOOP SOUTH          suite# 500
                   City and County                BELLAIRE     (HARRIS COUNTY)
                   State and Zip Code              TEXAS ,    77401
                   Telephone Number                (713)780-1248
                   E-mail Address


            Defendant No. 2
                   Name                             STEVEN MORRISON
                   Job or Title                  SENIOR    HUMAN RESOURCES           MANAGER
                   Street Address                  3307 NORTHLAND DRIVE #260,
                   City and County                 AUSTIN (TRAVIS COUNTY)
                   State and Zip Code               TEXAS, 78731
                   Telephone Number                 (1512)323-1536 -     (1708)-442-6420
                   E-mail Address


            Defendant No. 3
                   Name                          GIRLING COMMUNITY CARE KINDRED
                   Job or Title                   COMPANY
                   Street Address                 3307 NORTHLAND DRIVE #260,
                   City and County                AUSTIN (TRAVIS COUNTY)
                   State and Zip Code             TEXAS, 78731
                   Telephone Number               (1512)454-3581       - ( 1708-442-6420)
                   E-mail Address


            Defendant No. 4
                   Name                                 JESSE HOWARD
                   Job or Title                  AREA VICE     PRESIDENT OF PATIENT CARE
                   Street Address                 3307 NORTHLAND DRIVE #260,
                   City and County                   AUSTIN (TRAVIS COUNTY)
                   State and Zip Code                  TEXAS, 78731
                   Telephone Number                     1254-498-7234
                   E-mail Address



Page of 8
                     Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 5 of 38


      C.         Place of Employment

                 The address at which I sought employment or was employed by the defendant(s) is

                        Name                                            GIRLING COMMUNITY CARE KINDRED
                        Street Address                                   6750 WEST LOOP SOUTH           Suite# 500

                        City and County                                  BELLAIRE (HARRIS COUNTY)
                        State and Zip Code                                     TEXAS ,    77401
                        Telephone Number                                        ( 713)780-1248


I.    Basis for Jurisdiction

      This action is brought for discrimination in employment pursuant to (check all that apply):

                                  Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                  color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you mustfirst obtain a
                                 Notice of Right to Sue letterfrom the Equal Employment Opportunity Commission.)

                                  Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you mustfirst file a charge with the Equal Employment Opportunity
                                 Commission.)

                                 Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.




                                 Other federal law


                                  Relevant state law


                                  Relevant city or county law




     Page of 8
                    Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 6 of 38




 II.     Statement of Claim
   As a result of me being African American I was overlooked for promotions and higher job positions in which I applied for
 hat was available at the timel had attempted to promote for several years at that point, but could not get past Betty Bethea efforts
 rom promoting me. I had initially filed a complaint with Steven Morrison in 2016 and 2017 but he never responded to me about
 ny complaints. Senior Human Resource Manager instead of Kathy Dumas because I was told that Steven was higher than Kathy
 nd he was the person to talk to in regards to Betty Bethea And later because of my disability in February of 2017 through March
 he 14th 20017. And also because I was engaged in protected activities, I was illegally harassed, subjected to a pattern of
larassment and disparate treatment, knowingly subjected to unjustified and factual unsupported disciplinary action served or not
 erved concurrently.The rapid disciplinary penalties and thereby support a recommendation of termination and other retaliatory
 ctions and harassment against me resulted in a wrongful termination after answering questions from Steven Morrison Senior
 luman Resource Manager and Steven telling her everything I told him after he promised me that he would remain confidential. I
vas terminated from work a few days after I answered his questions and complained about my discrimination ,disability,and
rnfairness and me being overlooked for higher job positions and complaining of my pay being smaller than her family and
riends in which Betty hired on later on in the company. In which were non-black employees and were her family members and
 lose friends and the majority of them didn't have the years of experience nor the seniority in which I displayed with the
 ompany of 22 years despite having a positive employment record, a good reputation across the entire company and with all
;tate Caseworkers and not having violated any policies and procedure. I was discriminated and retaliated against for for being a
vhistleblower about the discrimination in which I encountered and failure to promote me. I was discriminated against for my
lisability and was denied temporary accomodation for my disability. And as the result of the retaliation I was terminated a few
lays later while I was on Family Medical Leave the day before my termination I was turned down for a reasonable adjustment
vhen asked to accommodate me to temporarily work from home regarding my medical disability. Because of the heavy
deeding, stress and inability to concentrate. But Betty Bethea allowed three other non-black employees to work from home in
vhich it is proven she showed favoritism to. I was mocked about my race by Betty Bethea if I want to be called African
limerican, Brown, or a Zebra. In which I depressed me and I felt it was unethical and a derogatory joke. I was ignored by Steven
Morrison of Girling Community Care Kindred Human Resources when told of this matter and other matters that concerned me. I
vas also racial harassed. Betty yelled at me in front of my co-worker Bonnie Porter while in my office and she kicked in my door
ointing her fingers at me all because I applied for a full time field position that and as a result of me being African American or
'ecause I engaged in protected activities, I was illegally harrased, subjected to a pattern of harassment and disparate treatment,
 nd knowingly subjected to unjustified and factually unsupported disciplinary action served in a rapid series rather than either
lot served or served concurrently. The rapid series actions constantly overlooking me for promotions and higher positions and
 ny position in which I applied for. But all the higher positions in which I applied for were given to all caucasians women she
DId me in front of Bonnie Porter she was gone to make sure I didn't get. Betty followed me to the restroom stalking and
iarassing me. Betty spread false rumors on me to her Directors and other fellow coworkers trying to coach them into trying to
ind something on me so that she could terminate me. Whenever we had a meeting she addressed me and other staff members as
'on people a very biased statement. Steven Morrison in Human Resources and Jesse Howard the Area Vice President of Patient
:are Betty directed Supervisor knew of all the wrong doings in which Betty did and he upheld her in all of her wrong doing she
,ot numerous complaints through Human Resources according to Steven Morrison and allowed her to terminate me while on
'amily Medical Leave. Once Betty Bethea terminated while approved and on Family Medical Leave. I called and spoke to Area
/ice President of Patient Care Jesse Howard. He was very abrupt and appeared none caring as if the wrong treatment and
Nmination I received was okay with him. Jesse told me he would call me back and never did. Making me feel that out of all of
he years and dedication I have given Girling Community Care and now Kindred was useless. I not only did all my work but
vould help others colleagues when needed or asked by Betty Bethea without a mumbling word.But all of my hard work went out
he drain the day I was wrongfully terminated while on Family Medical Leave. And I was approved for payments but never
       Page of 8
                        Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 7 of 38


eceived them.



                   A.      The discriminatory conduct of which I complain in this action includes

                                              Failure to hire me.
                                             Termination of my employment.

                                  )(4         Failure to promote me.
                                              Failure to accommodate my disability.
                                              Unequal terms and conditions of my employment.
                                             Retaliation.
                                             Other acts (specify):       DISCRIMINATION, DIRECT AND INDIRECT
                                                                       DISCRIMINATION, AND HARASSMENT , WORKPLACE
                                                                       VICTIMIZATION



     B.            It is my best recollection that the alleged discriminatory acts occurred on date(s)
                            2000,2001 THROUGH 4-13-2017, 4-14-2017,8-22-2016,- 5-2016,02-20-2017, 2-23-2017
                           4-13-2017,

     C.            I believe that defendant(s) (check one):
                                             is/are still committing these acts against me.
                                             is/are not still committing these acts against me.

     D.            Defendant(s) discriminated against me based on my (check all that apply and explain):

                                  14         race
                                  0          color
                                  El         gender/sex
                                  CI         religion
                                  CI         national origin
                                  ❑          age (year of birth)
                                             disability or perceived disability (specift disability)
                                                HEAVY AND INTERNAL
                                               BLEEDING, AMBULATION AND MOBILITY
                                               STRESS, AND LACK OF CONCENTRATION
                                               AND FOCUS


      E.     DIRECT DISCRIMINATION - I was treated worse than a few more employees because of my disability. I
      was denied reasonable temporary accommodations to work from home and they were granted accommodations to work
      from and two of them is still working from home permanently
      INDIRECT DISCRIMINATION- DISABILITY AND RACE- I was discriminated on because of my race and denied
      promotions and higher positions. And was told to go look for another job because of my disability If I needed to

      I'age of 8
                      Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 8 of 38


       temporary work from home because of stress, and internal and heavy bleeding, and lack of concentration and focus
       because of my disability.
       HARASSMENT IN THE WORKPLACE AND RETALIATION- Includes racial slurs towards my race, crude
       attempts in humor towards me. Calling me fat because of the weight gain from the steroid shots in which embarrassed
       me and caused me to get even more depressed. Retaliated on because of my disability and me being approved for Family
       Medical Leave because of my disability and because I answered questions during an employer investigation of
       harassment, unfairness and overlooked for higher positions and promotions and under paid with carrying three full time
       positions. Betty spread false rumors on me in which was lies and defamation of my character
       VICTIMIZATION HARASSMENT- Psychological abuse towards me and treated me unfairly because made a
       complaint about me being discriminated against and treated unfairly.




V.   Exhaustion of Federal Administrative Remedies

     A.           It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                  my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                  on 5-8-2017




     B.           The Equal Employment Opportunity Commission (check one):
                                111        has not issued a Notice of Right to Sue letter.
                                           issued a Notice of Right to Sue letter, which I received on (date)   9-14-2020
                               151••



     C.           Only litigants alleging age discrimination must answer this question.

                  Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                  regarding the defendant's alleged discriminatory conduct

                                          60 days or more have elapsed.
                                           less than 60 days have elapsed.

1.     Relief
             Equitable and compensatory damages are the only means of securing adequate relief for me Deltress A. Haverly. I
)eltress A Haverly suffered, is now suffering, will continue to suffer irreparable injury from lawful conduct by Betty Bethea,
;teven Morrison, Jesse Howard, and Girling Community Care Kindred, in my official capacity, as set forth herein until and
finless enjoined by the Court, to include but not to be limited to reinstatement with a higher position with benefits returned,
emoving false or damaging information from my Deltress A. Haverly personnel files. Deltress A.Haverly seeks awards of pay

      Page of 8
                       Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 9 of 38


)ack from the loss of income as a result of discrimination of race, and disability, and retaliatory based conduct, and constructive
iischarge by Girling Community Care Kindred and its representative during Deltress A. Haverly Employment and and as a
iegative experiences in regard to include the unfair treatment, discipline, and evaluation compared to other similarly situated
.mployees that did not engage in protected activity. Title VII
)eltress A. Haverly is entitled to awards of pre- and post judgement interest on any amount awarded to her Title VII
)eltress A. Haverly seeks compensatory, expectation, and/or consequential and punitive damages due to illegal conduct of
3irling Community Care Kindred discrimination and retaliation claims. Title VII
)eltress A. Haverly seeks attorney fees once one is appointed and accepts my case,costs, and expert fees. Title VII and 42 U.S.C.
[988.
)eltress requests the Court to cause Girling Community Care Kindred and Betty Bethea, Steven Morrison, and Jesse Howard ,in
 heir official capacity, to be cited to appear and answer in this Court, upon the final hearing,the Court grant Deltress A. Haverly
ks follows:

            1. Grant Deltress A. Haverly all equitable damages including reinstatement with a higher position as deserves and
               back pay, front pay, lost benefits and profits;
            2. Grant Deltress A. Haverly compensatory damages for Girling Community Care Betty Bethea, Steven
               Morrison, and Jesse Howard for the discrimination of my race, disability, and retaliation against me Deltress A.
               Haverly ;
            3. Grant Deltress A. Haverly pre and post- judgement interest in the highest lawful amount;
            4. Grant Deltress A. Haverly reasonable attorney's fees, together with Deltress A. Haverly costs; and
            5. Such other and further relief as the Court determines justice and equity so require.




VI.   Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
     and belief that this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
      unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
      nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have evidentiary
[upport or, if specifically so identified, will likely have evidentiary support after a reasonable
      opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
      requirements of Rule 11.



      A.           For Parties Without an Attorney

                   I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                   served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                   in the dismissal of my case.

                   Date of signing:             11-5-2020



                   Signature of Plaintiff
       Page of 8
               Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 10 of 38


            Printed Name of Plaintiff     LTRESS A. HAVERLY

B.          For Attorneys

            Date of signing:


            Signature of Attorney
            Printed Name of Attorney
            Bar Number
            Name of Law Firm
            Street Address
            State and Zip Code
            Telephone Number
            E-mail Address




Page of 8
    Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 11 of 38



Attn: District Clerk
EEOC CASE NUMBER -846-2017-216382

 My name is Deltress a. Haverly I filed a discrimination charge with EEOC on 5-8-2017 against
 Girling Community Care (Kindreds) and Betty Faye Bethea for discrimnation of my race and my
 disability. I was bullied, harassed, retaliated on and overlooked for promotions and higher
 positions. Mr. Wilkerson with EEOC was assigned to me as my investigator and he told me
 when we spoke in June of 2017 that he had everything that he needed except the proof that I
 made contact with Girling Community Care (Kindreds) Human Resource Department. I told him
 yes I had it that I would have to go through my items that's in the trunk of my car. He said okay
 and he told me to fax it to him and that. Mr. Wilkerson told me that he was going to put my case
 in State Court but it will probably take a while but wait to hear from them by mail. However after
 a year went by I reached out to EEOC but no one ever called me back. Then another went by
 and I said to myself I should have heard from someone by now and still keep calling and leaving
 messages and no returned calls. I have been under the doctors care since 2017 to present. So
finally I got very concerned because I didn't want to miss my chance in court to share how
wrongly I was treated in my termination from employment. So finally I kept calling EEOC
downtown division and no one would ever call me back. Then I later found another number
online 1800.669.4000 for EEOC I called them and they tried everything they could to help me
but they were limited because I didn't have my charge number so it was hard for them to find
me in their system. So I reached out to the Governor's Gregory Abbott Office last year and no
one contacted me back so finally I reached out to the Governor's office again at the beginning of
the year begging in dire need for help and I explained to the Governor's office how I filed a claim
with EEOC in May the 8th of 2017 and I was told that I would be contacted from the State
Court.and I explained to them that no one ever contacted me from the State Court. They
explained to me that someone would be contacting me. At that point a couple of weeks later
after getting in touch with the Governor's office I received a voicemail from James Tyler he
@1512.420.7342 he said that the Governor's office reached out to him to help me with my
situation with EEOC. I explained to Mr. Tyler How I filed my case in May of 2017 and how I
was told by EEOC that the State Court was going to contact me and how the years were
passing and I haven't heard from anyone and that I didn't want to miss out on the statute of
limitation of my case.
I explained to Mr. Tyler how long I had been reaching out to EEOC to check the statues of my
case but no one would call me back and I explained to him how I called and left numerous
messages and no call back. So Mr. Tyler was very kind and helpful. He gave me an email
address to contact them and to request my records and the status of my charge. So a few
weeks later I received an email from a representative of EEOC saying she was working
remotely from home because of the pandemic. I explain to her my situation and the struggles
and challenges I had in trying making contact with someone regarding my case with EEOC..
She asked me for my charge number. I told her I didn't know it because I lost a lot of my
paperwork as a Harvey victim due to high water in the house I was once living at the time. She
then asked me the name of the company and date and my full name then she found me in the
system. She told me that the reason why no representative probably didn't return my calls or
get in touch with me is because Mr. Wilkerson put in the system that I changed my mind on the
   Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 12 of 38




 charge of my previous employer. So therefore a charge against the company was never filed,
 only an inquiry. I was very upset and sad because I never changed my mind on the charge.
Matter of fact I was waiting on the State Court to contact me like Mr. Wilkerson told me. I told
the EEOC representative that not only was it not true the discrimination charge after Mr.
Wilkerson told me that the State Court was going to contact me and how it may take a while for
me to wait. I was advised by retired judge Fred Ashmead to write CongresswomanSheila
 Jackson Lee and ask her to be my representative on my case with EEOC. I wrote her June the
7th 2017 and she wrote me back agreeing to be my representative on my case. She then
enclosed a document for me to sign that implemented she was my representative for my
discrimination case with EEOC. And I explained to her that if I had told Mr. Wilkerson that I
would change my mind about the charge. Why would I reach out to Sheila Jackson Lee to be
my representative for my EEOC discrimination case.The EEOC representative told me that she
was going to reach out to the head supervisor name Gabriel Cervantes and explain to him the
situation and that he would be contacting me. And she apologized for what I had been through.
A few days later I received a voice mail from Gabriel Cervantes with EEOC and I called him
back and explained to him what took place. He explained to me the same thing the other
representative said about Mr. Wilkerson put in the notes that I changed my mind on filing the
charge against my former employer and that's why no one ever got back to me. I told Gabriel
Cervantes that Mr. Wilkerson made a mistake and documented the wrong notes on my file and
that he maybe was looking at the wrong file while entering his notes.I told Gabriel Cervantes
that since they calls are recorded for quality and approved purposes for him to review the call
between me and Mr. Wilkerson and that he would see that the conversation that Mr. Wilkerson
and I had not reflected nor matched the notes that he put in my file. Mr. Gabriel Cervantes
stated that their calls are not recorded for monitoring purposes. I then asked Mr. Cervantes
could he please contact Mr.Wilkerson and asked him about the untrue notes in which he put
them on my file. Gabriel Cervantes said that no he couldn't because Mr. Wilkerson retired and
he has no way of contacting him.because of the time that he couldn't do an investigation but he
could move forward with the charge and get me in court with the right to sue if I wanted to do so.
I told Gabriel Cervantes that I felt that was so unfair to me because it wasn't my fault that Mr.
Wilkerson, the EEOC representative put in the wrong notes in my file which is putting me in a
compromising position on my charge. fault. So Mr. Cervantes said he understood and told me
since I agreed to to move forward with the charge in which I agreed to the charge from the very
beginning in June of 2017 when Mr. Wilkerson with EEOC and I spoke on the phone.) told Mr.
Cervantes that I was misled by Mr. Wilkerson had me waiting on the State court to contact me
in which they never did because he made the error and put in the system that I changed my
mind on the charge in which I did not. Mr. Cervantes told me that Hannah would give me a call
and if I didn't hear from her in a few days to call him back. Hannah called me and took my
statement again and submitted everything to Gabriel Cervantes to review so that he could
submit the charge. Hannah said I would have to wait to hear back from Gabriel Cervantes and I
did. I received an email on 9-14-20 from Gabriel Cervantes which stated Dismissal and Notice
of Rights. It also stated that the EEOC is closing its file on this charge for the following reason.
And their reason was my charge was not timely filed with EEOC. in other words, they allege
that I waited too long after the date(s) of the alleged discrimination to file my charge. In which
wasn't true I filed my discrimnation case with EEOC on 5-8-2017 and I am enclosing the proof
    Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 13 of 38



to prove my statement that I filed on time. Although EEOC Gabriel Cervantes informed me of
their dismissal he did give me the notice of suit rights and gave me 90 days to file a suit.
Gabriel said if I didn't file a lawsuit within the 90 days I can never file suit against the company
again. Mr. Wilkerson with EEOC seemed to have dropped the ball on my discrimnation case by
putting in the system that I changed my mind on filing a charge which wasn't true. And this
totally not my fault and not fair to me.See my documentation file where I faxed Mr. Wilkerson 10
pages including a cover sheet with the proof of my communication with the Human Resource
Departments of Girling Community Care (Kindreds) and the request to Congresswoman Sheila
Jacksom Lee and her reply back to me agreeing to be my representative with EEOC. After
reviewing you will see I never requested to drop the charge against my former employer and
EEOC findings are unfair and untrue. And because they caused the error in filing my case in a
timely manner its hard for any lawyer to take my case because EEOC said I filed my
discrimination case in a untimely manner and its not true. Please review the facts and help me
have my case in court so the judge can review all the facts in my case

-Deltressa Haverly-
                     Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 14 of 38
 •
           SHEILA JACKSON LEE
              18-,      1•.1.                                             (17utigruiti       tlir Unitrb gliateg               JUDICIARY

                    WASHNGTON CF.,CE
                 P.,••,: -     tr:'t
                                                                               . ruttir Lii Eepresrutatiurs        "     •     • •                  -•   I 1'7.-4.2-

                  V./.1.:4. 1%3i,l`• •D:7                                                                                                   ,
                                                                                   Itilashinnton, DC. 211515
                                                                                                                        if:WEL/AND SECURITY
                      LIE - 4      0:FICE
           191J             :_irn - TT.     1.7                                                                               goe,TX0i.-• MtUael+
     I,   r CA.                                   4" 4...   6.,   i   •
                                                                                                                       8(S:rig      MAX TnIF Smcoarr,
                       :7' ). 5•5•.! CD50                                                                                TRANSPORrgaiv, SFr:1%1r,

                    C,IE•S       Ur-F CE
          G711          M'_''           S.. R201
                                  71.7,14
                                                                                         June 18, 2017                  DE!...10051.17-10 C AUC US

                       .711: 591-4552


                              S     •
                 4;•!() WES.' 1911- S lo i
                                  - X 770413
                        7131    geo. .4o7o

                 F'FTH vV4aD Ofr !CE
                          Aveo,E, Si: - E AK:
                   HOUS     7:{ 77020
                     ;713: 227-77 4C




            Ms. Del'tressa Haverly
            2421 Wayne Street
            Houston, TX 77026


            Dear Ms. Haverly:


                  Thank you for allowing me to assist with your case. Although I cannot guarantee a particular
            outcome, I want you to know that we will do our best to help you receive a fair and timely response.

                   Please find the privacy act release form enclosed. Fill out the privacy act release form and send it
            back to the office. Once we have the privacy act release form, we can begin to work on your case. Please
            be aware that the more information you provide to this office, the more diligent we can be to pin point
            the problem and act accordingly in a timely fashion.


            Very truly yours,




            Sheila Jackson Lee
            Member of Congress




SJL\mm
Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 15 of 38




     EXHIBIT 1
  Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 16 of 38




Shelia Jackson Lee letter I wrote to her asking her to representative
assisting EEOC with my Discrimination case and her letter accepting
                                                                        r (to
to be my representative on my case to EEOC
Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 17 of 38




SEE ATTACHED MY FAMILY
MEDICAL LEAVE- (FMLA)
APPROVAL FROM UNUM. SEE
APPROVAL DATES 4-13-2017.
NOT ONLY WAS I APPROVED
FROM FAMILY MEDICAL LEAVE
AND PAYMENTS. 1 WAS
TERMINATED WHILE ON FMLA
ON 4-14-2017 AND NEVER
RECEIVED PAYMENT
  Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 18 of 38




                                   Statement by Deltress A Haverly
                         Statement of Discrimination, by Betty Bethea Administration
                             And Girling Community Care and Kindred,
                                     Against Deltress A Haverly


                                   Statement Prepared June 8th 2017

I am filing this statement of discrimination, against me. Deltress A Haverly, by Betty Bethea, my
supervisor at Girling Community Care and Kindred March 20,2001 to April 14th 2017, in
deliberate actions to deny me job opportunities, in Leadership positions with Girling Community
Care and Kindred Girling Community Care and Kindred's failure to insure that a valued
employee was not discriminated against in hiring and advancement within the company. I have
previously shared with EEOC my statement of retaliation and I will use those same pages in the
history of discrimination against me. I am requesting you to be my representative with EEOC
assisting them on my discrimnation case in which I submitted to them in May of 2017 to help
ensure I get a fair response and a thorough investigation to find that my complaint is validated
and I was treated unfairly discriminated against, because of my race and disability. I was
bullied. harassed, and retaliated against. I was approved for Family Leave on 4-13-2017 and
once they notified Betty Bethea and Mellonie Simon Betty Bethea terminated me the next day.
She did the very same thing to me in 2000 when I was working in the field and was injured at
the client's home by pulling my back helping the client from falling on the floor. When she found
out I was on Family Medical leave she called me up to the office and told me that she needed
me to work. Once I told her I couldn't work she terminated me. I reached out to the Human
Resource Department and Betty Bethea previous Supervisor Wayne Douglas and they
overturned her termination and kept me employed. Now the same thing occurred I was placed
on Family Medical Leave and bedrest from my doctors and once Betty Bethea was informed
that I was on Family Medical Leave she terminated me the next day after I was already
approved for Family Medical Leave but this time when I reached out to our Human Resource
Department under new owners Kindreds they was aware (Steve Morrison) Human Resource
Director and Betty Bethea new Supervisor Jessie Howard he allowed the termination to take
place with knowing I was on Family Medical Leave. So I was discriminated against for my
disability . Betty never liked me out of the office even when I was sick she would call me and tell
me I needed you in the office. She didn't care that I was sick and could have died from having 5
percent hemoglobin in my body and had to be admitted for blood transfusions.Betty started
harassing me a lot in February of 2017 after I was in a car accident on 2-2-2017


         I was hired by Girling Health Care on January 7th 1996. I was transferred from my field
duties in 1999 from a former acting Director named Regina and Wayne Douglas due to being
injured at a patients home.So after being released from the doctor they brought me in the office
and gave me a desk job per doctor's request. On March 20th 2000, Betty Bethea was hired by
Girling Community Care, as my Supervisor, From that date, March 20,2000. The date of the hire
of Betty Bethea, I was not offered employment advancement, promotion and I was passed over
  Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 19 of 38




for numerous promotions and leadership roles. In some cases a member of the Betty Bethea
family was hired without fulfilling Girling's guidelines and policies. Stated differently, I was not
advanced in employment within Girling and Kindred for 22 years. During all of those years, I
received annual job reviews and everyone of them, my reviews were high and showed that I
was a great employee.


      For 22 years, I received high evaluations and no advancement when I applied. During the
same time, Caucasian and Hispanics were hired and promoted from outside the company,
many times while Betty Bethea circumvented company rules and guidelines to hire someone
that she wanted to have the job and/ or deny me advance. And finally, Betty Bethea used
bogus reasons, not born out of company guidelines or company policies to discharge me from
my employment.


     With my statement, I am including documentation of some of events that have occurred
surrounding the hiring practices of Betty Bethea and the discriminatory treatment she inflicted
on me. I have received as a result of the hostile treatment by Betty Bethea and
GirlingCommunity Care Kindred. Your investigation will reveal more discrimnation that I suffered
because of the actions of Betty Bethea and the inaction of Girling Community Care and Kindred.




-Deltressa Haverly
Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 20 of 38




               DATES OF EMPLOYMENT
  Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 21 of 38




                      Girlin
                      Community Care
                      An Affiliate of Kindred at Home


July 23, 2020


To Whom It May Concern:

Deltress Haverly was employed by Girling Community Care from January 7, 1996 until
April 14, 2017.
If any further information is needed, please contact me at 512-323-1547 or
kathy.dumas@gentiva.corn.

Sincerely,




Kathy Dumas
Regional HR Manager
Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 22 of 38




     EXHIBIT 2
               Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 23 of 38

                                                        • 04,—                                                              NAY 3 1 2017
                                                                                               c?-8# g9-
                                                     u.s...WIAL
                                                              •
                                                                         EMPLOYMENT OPPORTUNITY COMMISSION
                                                                        . INTArffireleSTIONNAIR1r

          •
                      Please immediately complete this entire foci and return it to the U.S. Equal Employment OpPolomitY
                      Conletbotion MEM,. EEMEMBEE. a charge of employment discrimination must be filed within the
  time links imposed by law, within 180 days or in some places within 300 days of the alleged dkcrimination. When we receive
  thkiwint we will =few tt to &twig= EEOC coverage. Animas all questions completely, and attach additional pages if
  needed to coMplete your responses. If you do not know the 'answer to a question, answer by stating "not known." If a
  question le not applicable, write "N/A." (PLEASE PRIM •             •
  1. Personal    I.   I ,   /It   ,   I 1;1



  Last Name: .        atifri                  I •         ▪ - rum Name:                                SS                       ha: An II
  Streator WOW; Address: ~ Ch s                           CO DA-- Tot it or                     Pr' V:C.,Apt ar
. City:       • +IV tUNN                        _                                        $        State:,      i        ,     1 10
  phOmpittOetst Baum Ei 0b -. 1 51-- 1170           Wort
• Ceica,_9?4           .rt46•S
                           . • .gong. Addrew .
                                                  lo'ar                                         st.e. I'll .65 .CI out; CAAA• ••                        •
  Date of Birth::: 1 —'1     •      Sas: 0 Male ISPteinale                                          • Do You Have a Disabilie                    No •
  Pita 'e     ea* of the used three qiasdanoi • L Are pit Mimic or Latino? Q Yes          Noi     •* •
  IL What Isms- Saco Please. *lose all that apply. Q Aiaerlcsn Indian or Alaskan Native 0 Man O White
                  • •    .•            0 Black or African American •Q Native itawaliatiofotivir Paola Maki                                                   '
 fiat Yi4tis  Nadopal Willa Oran of origin or ancestry)?                                                       iavitt.uta. (1.61, Skip-Lc. •
 Pleqse Pro* The Name °after= We Can Contact If We Are Unable To Rem* You:           •                                                          . •
 POjtuk IPA • CCIPra'i .                •                • :Reletionship: • • • ek047u--fAr                                                 •   •
  Adda= R ill                • &stir                .12A14.   ee ;fordo-              t-tiv suM sox                         zip ceder-1;10W
 Von* PP*                     •           cp-14,-1-cin oh.                    Phone: (-61.02(.1--                  .--
 3.    beim dueness dkerindaateil against by the following argmdzsdon(a): (Check those that apply)
   Likapiaiti • ti                              taitosiiusgAierey •a
                                                       OthOistise Spoilly)                 - •-
 Organiaatkm contact Information (if-di menhaden is an employer, provide the address where you actually worked. If you
 work hem helms, dmek hetet:l ivid provide the address of the office to Which you reportpd.) ?mire than pae•ompfeyeris
 involind;                  •     otr.
                                                                                              rt.        CL r". 4-e) •               Ili.'eut.tifkt
 Address: 4-C454;a cnosp. etbp‘ci-14, :. comer . .        3. •••   . .
 air ' rNA.'ikk.: -_ •                             ii
                             01'Y Ai: •••-mtb1 padiitej           g•
                                                        ---7 v— a4 : •
 TYPO OfEtwimen:       _. lie14° Nit Lewin if Mem Dom Org. Address:                                                 •                            b.c,
 Emma l!earmice!!Dirac!. or owner Nanoi:ar y:e1.\ YV!::Criti f1
                                                              4/ Or:.                                              Prim 'Cigt—Sa'a rIt cPSW
 NiiiiltaiattimPaoyeeilii the (kg:ilk:siloa at ill iicatlons: Please Check (4 One                                        415.11, e'?2, r' i 45-5 (o
 .0 • 1k:oil:Ohm if • -.: el:•15--100" "                 a.101-200 • a 201,--scto•                 A Afore than 500 •          • -      .   .           ..
 k Year ploy'                         /join (Complete as nay; tems as yon are able.) Are you a federal employee? 0 Yes iirkTo
 • Date Hhed:   l-1• CRo • • , Job Title At wiry 0-odire 9._ 0/4.4.--kf..,....1—
                                            . ,       •
 Pay limo Viiron ion:4:14 so Q.                . Last or Correct Pay Rate: •11 1q, w u nsturt 0-6%
 Job Tkle at lime of Allescd•Disorimicattmo exce.Satui-.40!•,E4 clait                           n_
 Name gad Tie of latthediate Slimy's=                             rille., (1144 -C.        '5 t isg-DNA
 glob Applicant, Date Yon Applied ihr Jab                                                                      •
                                                                              ftegeRa     `SintikiD
                                                                              This instrument is of poor quality
                                                                                      at the time of imaging
             Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 24 of 38


      4. What le the reason (basis) far your claim of employment discrimination?                                               . ••
     . FOR EXAMPLE. r youfeel that you were treated mine than someone else because of lace, you should chick the ins nos to
       Race. De you feel you went treated worse for several reasons, such as your set religion and national MON you should check
      all that apply.      you complained about discrimination, participated In sonteone else's complaint. or flied a charge of
      dIscrindnation, and a negative action was threatened or taken, you should cheat the box next to Retaliation.
      CI Race D Sex DAge D Eiltability Cl National Origin Cl Religion                       0 Pregnancy 0 Color (typically a
      difference in skin shade within the same race) CI Genetic toformadon:        which type(s) of genetic.infonnation is involved:
      i. genedc testing U. family medical history RI. genetic services  (genetic serviced means c'ounsellor& education or heating)
      If you checked color, religion or national origin, please specify:

      If you checked genetic infaxmadon, how did the employer obtain the genetic initumation?


                                                 GLI
      Other - • ..         ) Air            n i ; .• ait07t.k.-0141 &Uri
                                           (A>                                     1041.1;4 ,       Sait41.444:1              14.00VV214 5 A
                                           ir
      5. •                    you that you ' - was discriminatory? Xn_c        the date(slof harm. the =kris). and the name(s)
      and dtitgo) of olePetsoriM vibo-tou believe dfacrizainsted whist you. Piers at     additional pages g needed.                              .
    • (Example: 10/02/06- Discharged by Mr. John Sato, ProductiokSupervistuj                       '
      A.* Date: LI ( ! LI 111         Aelion:     0 1. Cke-vokl Jo f.4             lbekrte Flute izoen. .,./johy;A;otits
                                                                       •      ./
      Nam; and Title of P,enton) Responsible:              F)e.--t-1 t'e.,   ' Po-Lt e..   ?Aerue.-- ( r locio. ro.4.44 4; 4-ya-hw)
                           114               :         •                                                                        . .. .
i
                                                          . .. .. ..• .:.. .      :..               • •
      Name mid Tide of Person(s) Responsible          ' 4i5e4k t-e.          P ficite.: 1 20-oilue-sa, t Pri..{4,4s.tstesitt,4
. . 6. VVRidoion belieye these actions were discriMhMtoty? Please attadsedditiontd pages it!seeded.
                                                                                               •        1           •
                                                  ... • '                                           .   i   •   •




                                                            .      . .               .
      7. What re sons) were ern to you for the acts you ceasider Mierimhudool By *hem?                              or Her lob Mae?      .

                  ••   •




     a. Describe who was in the same or almilsraltuati, us you and how tliti Fie-re &aid.
     for thniante lob yolk did;who elan had the samo attendancd record, or who else bad the name bitforminte
     race, sax! !Igo, national origin, reggion, dlgabllity of these individuals, if imam, and if it relates to iiclahn of
     discrimination. For ezample, your compb4lat alleges race discrimination, provide the race of ad( peewit; if it alleges
     sex dberftnination; provide.the sex of tateh peace) and ao on. Use additional Ants if needed.             •

     Of go persons in the same or ahnliar situation as yon, wrto.isas treated Attar than you?                     •       •      •
       PIA Name . •         Race. Six,'AtteNational °Akin, Reuslon or Dieahlit Job Tide                         Descrindon of Treatment

     A.



     B.
      . .




                                                                                                                                             2
                         Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 25 of 38




 Of the persons in the same or 9t Jar situation as you, who was treated worse      you?
   Full Name             Race. Sex. Ale, National Orlain. Read=  or Disabillt? i b Tide                                                                                                    Description of Tieatmeat

 A.                                             •


                                                •                                                                                                                                                                                    '
 B.
                                                •
                                                                                       •
 Of the persons to the sate or slmilareibtation as Ton, who was treated the soars as,you?
   Ftd.1 Naxue          ' Race. Sat. Axe. National Origin. Relhtion or Dlsabilitv Job Tide                                                                                                 Ascription of.Treapoent
                                                                                                                                                                                       .    .
 A..
           .                                   •-                                                                                                                                                                        .
                                                                                                              .
           •                                                                                                                                                ..• .    .            •.
                                                                                                    p        •
 B.
                         . . ..        .     .
                             . .         .                                                                     .. . . .
 Answer (111/464**12    it7....AM.VIVIPAM
                                       I_            .,... .i1 urPd 414.4164010.?.. IF110t, OSIP to qoPott:0.2 43. ir,ogli tail:
                                               10;q01#1120•1
   If you hoe we than one on       .....cripse sod kolpoosplittei Vixelled. . ..                     .. .
9. Pleas.acheckell that apply! .. ,... . 0 ieti,lintv.i d rtty 1,         ' , ...., -
                                                                                                                                                                                               .. .
                                                                                                                                                                                                        •           •• •
     • .. .. ..          •• J ., ; r s.v....   v —     brilkdri9bRipow  but 1did.hait. .., ,
          • ..   ....., ' .. . t.. i.„ •;. . . 91 • • • ' % go, 140140fr?i     3111e.Wkn iF.11111d*                                                                                              : •••.... .             .• • : ...: ..,
 La. What Is the disapIllty that you believe Is the reason iiir the senfraik•paw                                                                              • mist A' :11i ' Doe's tie' Ilisibli** '
 prevent qr ling yongtom.dokil MOW (:44.1 PAID& lkellt9& brt191141?&                                                                                        . f.cfrillS An POroOlf, okoldogq Plc).
                                                                                                                                                                                                                  .               •...


1.1. Do you:so medloatiosa, usedleatennigmaanteranAtingeba.to Want or                                                                                           .tho symptataseeyour disabill!,4                                     •• :
     0 Yes 0 No               • I• •     .      ••• • ••••• • .                                                                                     •
If 'Tel,* what modiontiont medlostuqq1pnwpt of      assidtance de yam um?                                                                               •
                                                                                                                                                                             .•        •                                     • :••
                                                                                                                                                                                                              ,
                                                              00

                                                                                                                                                                                                                              •      ••




12. Did youush your employer tbr, rosy thanes or azsbtanee to do your Job bemuse of your &Wake/ :•• •
    CVOs Po                              ••
                                                                                              •I

If "Yes," when did you ask? • ' '              How airy ask (versa ly or in mid*?
Who did yon ask? (ProvidoiWInamaitadjo4fe emu) • '• • . :                                        . • • " . • . ...,
               .,-- • ..?• •. ) -           _ P:1' •!.r. Ce..: *.• •• v.. .rfr.e.:1P:-.%.. 1\:"..4•1 •:.•
                                                      a      ? . 4. 1r•    PI?       .a
                                                                                                          •     •                                                     As - 1                      4   .....111% .     4;c .• ,-; .,
                                                                                                                                                                                  •
                                                                                                                                                                                                                                  .. ;
       •       • '''''   :OZ.:   ••/       .    4   60 VOI   ••••0   4.4   • Vi   • •• ••• • A..,   •   ..        •••r:       •••••   .1- ....                           r                              •      •. •. •
Describe the cbanseaor audotance•t*yea.oshed fort                                                                                                           1


                                                                                                                              ••••??         .0'                                           •
                                                                                                                          .                        •.
How did your employer reap*
                    Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 26 of 38



 13. Axe there any witnesses to the alleged discriminatory incidents? If yea, please identify them below and tell ua what
 they will say. (Picase attach additional pages if needed to complete your response)

           Fu            me                         Job ink                   Address & Phew Number            What do YOU believe this person will tell se




 B.




 .14. Have you filed a charge previntmly on this matter with the 1010C or another agency? CI Yes ikNo
                            •                                            ,• •
 15. If you tiled a complaint with another agency, provide the mute of agency and the date of illing:




 16. Rave you sought help about this situation from a union, an attorney, or any other source? el Yes if.No
 Provide name of organization, name of person you spoke with anti date of contact. Raub, if any?




Please ids ape of die boireeheiiiir to MU as ielnit you. would Mitch, doivIthtitintithimatba rod Mu *Ming on Ode
questionnaire. If you would like to file a charge dilob discfritokialimi; Yoifmtlei ibis Met within 180 days ftôañ the dey you
knew about the discriminadoo, or within 300 days from the day you knew about           diecrimioadon if the employer is lottaani In
a place where a ague or 10011 itavarlapant agency edicts laws dad* id die BROM Wise If you dif mot file trithargiof • -
diseciminatien within the timillMita,            loop your iigidn'.;rSfOn would         mareinformition before Mug a charge
or yoillitVOVORCenla                   inidfyiiiithe employer, Utin,-or isnoloiisient new about your charge, you may
wish Mph,* Bo*1. If you. mato Meacham you abuF4d check 1561 2.                        • •            •     .
                                                                    •   • •
                                                  L ee..        •                                     •
                                                                                                                                  ) •           .1
     Eau t D I wan to talk town EEOCenspkrios before deciding whether so.illaa charge-landeratand that by cheekieg.thh bat,
                                                                that I amid lose my rights !tido net fife a charge In thee.
        . .not tiled. a charge with fire MCC. I also understand
     I have

           •••• •    •    •iB   .•   •   •   •   ono....   II
q=    l•


     Ma *act to Ile retina.ofinscriagoadog, midi authodse thellSOC•toieok bi the dhadminadoe I described aboie.
     I Ithdatacthd that the EEOC meat give the omPloTort unions or esPkoment mew that I acme of discrinduatioes
     infdrundon about-Um charge, including my name. I also %Webbed that die EOM ealroolLop*stliman ofjob                          .                           •
     ciloorimlnarjoq bared me race, color, religion, scf, national origin, dldibmty., agiN-genOF lefoireationt or retalbdon for Oppathe
                                                                                                              •••••=   1.1=11.,




                                                                                                          ,            5.1.                 .


                                                                                                                                   Today's Datil

PRWACV         MOM litio form lo rooted try Ihe PitneyAdd1976 Rat UN 93-571 Poliony?or*AV Oman dataI                  Womb?sog • . .  •
1) FORM              = IE. ROC          Quosgooseo MU*72 MOM% a U.S.C. ita:‘18129                       IA U.S.C.11     u•S•C• 1211*
X PREdiVi PutiklisEriapurfase dub usedursim bto rolktkdariminesisit dastambrontiMininko„ AMNON dielorltsEEOCIMOdedttbominhosa
a ks, antraidarangerkg anise%asappal**.ConsblectottaCIR mu*am re CM inaltitelsildthaddentikatossitanelfillneisthielemillsda
dtrule.4 ROW= usu. EEoc any &dine blondes Isso us6=to otor slit% tat and fatted wades Esappoopdstsoraeoblleymcoy out tho CostolsioNstaste& 0(
t EEOCbscooksowesors ch0 or &that kw Volsotn. Ee3C otsyalso @Ow Intondorrtosepoadaaab tosem,booerasloedoilkot roomto Nubia tam petior to Ibi
Mom% to diseptuoyccaoritoos kirologhig complaintssosixt wagscopiossopapo Wks tole diadem to Ikkiral irocies.avbing abogley orsoody*Row mem
a VAIETHEN 010.0511116 UAIMATORYOR yummy NM micron INDIVIDUAL ?OR NOT PROVIDING 0000101110/               . Poesy*Manta k wituiteoliit the
Nemo do so inty tissysMs Cogsksbrts linneegatboels dons kb mot onadoolydet Ns Mu be used to Fro"    tegitsiditibmitta


November 2000
               Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 27 of 38

                                                                                            Wow                                                                                             Li f t
                                                                                            W ard,.
                                                                                            PO Ow 130166 '
                                                                                            CWW        Wed-3•311
                                                                                            WwW4174/11
                                                                                            Far 14/A-w461
  FAMILY MEDICAL LEAVE - FMLA                                                               wooarwioui
                                                                                                                                                                                                Apr9 94, 2017

• APPROVAL A DAY BEFORE
                                                                                            OELTRE8S HAV80.Y
  TERMINATION. BUT I NEVER GOT                                                              0711 caDAR BUFF DRIVE
                                                                                            HOUSTON. TX 77014

  PAID. FOR IT
                                                                                            RE:      hardy, Dermas
                                                                                                     ,Clebn Nader.                                  12816891
                                                                                                     poitY Number: •     ,                          489967
                                                                                                      Levin fie laturade Coned"


                                                                                            Dew Ili Haveria:

                                                                                            We are wrbang abed pashas d your Short Term Dhabi* dd. You have my airwave'
                                                                                            dread:Ida b ProViele. you wati reeporedve and ecestepus Bedew.

                                                                                            bdormatem About Yea Oteability ChM

                                                                                            •    Your hat day walked was Apra 19, 2017.
                                                                                            •    `Oohed diennined your &did dee to be Aprl 19.2017 the doh yew dictor raided
                                                                                                 poll to doe working.
                                                                                            •    The plan wedded by your employer dates benefits we not payable ter the Id 15•calenter
                                                                                                 dad you. ad dteebled; This time/haw is referred to as ihi drindon. period. Yew
                                                                                                 dmination period would endon April?, 2017.

                                                                                            Yaw dim le w bed rredloagy euppidd Sir Short Term Oieditity though Apo 20, 2017. A.
                                                                                            • dele.le wthin(be eirelnetion period, we we unable to pay bane% at this time. To continue
                                                                                            W WW071. of you add, Milord Marinade le needed

                                                                                            Whited Need From You
                                                                                            ROM let ue paw Mere we any dunces. or compncatione               thie diddled mord,
                                                                                            erne twee; We. will need eddicrual informielon to batter walordand how yoa candid
                                                                                            rapade yow,ablitykireturn lei dnk if you cannot moan to work on Apra 21.2017 far moiled
                                                                                            redone. Plasm tali yaw sheindingphysiderd) poddit us Witt the tolowIng rnedioat
                                                                                            Medd=

                                                                                            •   Piledlcal records (bidding Weeded records, podiedure mortis, phyded. therapy •
                                                                                                moods end last rimed from 8 Ireattog provided traniApdi 14 2017 through the
                                                                                                mead.
                                                                                            •   ReetrIctioneend indtadone (a ere delddre you doodad/0 mime do).



                                                                                            rYA          0“...   Amway.= vorpOwava osontirams          yaw nits•••••as =mowusagos




 Tern                                                                                        Won                                                                                            u
Tie Owle.Com                                                                                TM [WM Calm
POW 'KWO                                                                                     POW WHIA'
OokoW,      I                                                                               Cidumblh. SC.24624111
Phow ra ra71174117'                                                                          Pram endirder
fa 11.034WW                                                                                  Floc 1.18041144011
irarcuriinkoW                                                                               'swilimeruon
                                                                            Audio 19.2020                                                                                                       APO 7, 2017




 OLITRESS HAVERLY                                                                           DELTRESS WAVERLY
 0711 CEDAR 8UJPF DRIVE                                                                     9711.CEDAR BLOT
 1101.13TOrL TX 77094                                                                       HOUSTON. TX nays



                                                                                              .      .    .
 RE:    have0y, Dated                                                                       R2:      Haverty. Debase
        I n Number:          12816891                                                                ClikhNwilbed.     12815831
        Pork4                409967                                                                  Pocky hide's,:    48067
        UnUrn Lift tridatime Conipany at Arnerici                                                    Uratalle instance CcirWanyd America



 Deer.Ms. Hovey:                                                                            Dear.ale. Haverty:

 I Mae demded Widen Our cel on August 19. 2020 but was undo to man you.                     Think you far providing the inlormeihn needed ter Your Steal Torn DW011y dad Your
                                                                                            benellb hero been dm:wed liddiliJune 1. 3. 2017.
 Edam note that we sent wawa inleresdon to kindred Hindicere for yaw claim on the
 following deter                                                                            You have nrypereorsicorrenamerd to provide you weal ITWORWO and indeed Inds I wail
        .   .. .                                                                            losetiyed wed intorno MOW the daft alder claim.
     • 06/162017
     • 06108/2017                                                                           Wide We Need Prod You
                                                                                                               •
     • 05/11i2017
                                                                                            Please lot dknow B there we ell changes or coinpRodione odd tidenechated recovery
 For paymed Wareham please reed Cato the Kindred Bench* datartece at                        arms time • We wfil nod addliond intonnetion to better excreted powder earritlan
 1-800,0914171.                                                                             ImPacti yourdilitY bi return lo work. Ityou mord return ti work on June 14,2017 ler medcal
                                                                                            MOSPOS, 010W, have your ellondIng phydieds) provide to with the header medal
 I have also attached ddes d your "prowl letters in 01 corresponded*.                       InlOrmatid:

 Md. Hardy, if you have any quesOone, please tell tee lo conked me at 877-2174487.              ladled Woods (lndudhig treatment records. PliOWUre 144 01i* dritidi third*
                                                                                                records bad test resulte) dint already providers from Arm 01, 2017 forwartL
 Shicerely,                                                                                 •   Radicand and Undballone (a Ild of Adrian yew should not lad cannot do).

                                                                                            The labmidon provided re add th in the ea dinued uvdria0m of pas dim. A note torn
     enhv                                                                                   par,physiche ding yd are-triable b deism to work le not coneidend dacha medical
                                                                                            ddiranditelion.
• Arai Hare                                                                                 If tee have not received We adddnel intermedon by July.28, 2017, we v,0 mild a decision
  Ufa Event Speditist                                                                       !weal an One 111{0111W011 datable bidet tat do.,

                                                                                            hteneadon Abd' The Family Medleielterve Ad
 Ededures:      -abided APPrisid
                -Cielniarte 'endows+                                                        We deo airranieter the FMLA (Forney Medial Lead Act) fir your employer end have dared
                -Cleinent Sled;                                                             this dahlia" dirt your dieedilly'doim wet our Leave MenagemeniCenter. kid' we Moth


 •       uipt riisoximitamia..• pis 1.1a114   iroduxamoinsam ammo. imas..                   1.1401       NYCO/   111.01••••011MOIN•tlItYli upaorraG ware on.nur mar dimi mown srxmorrass.
            Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 28 of 38



                     Girl                            •
                     Community Core .
                                     •ng
                     An Militate atifirmbedat Home


JUIT 23 2020

To Whom it Hay Concern:

  DeitMs.hhirarb/Smis eitoklyesl by OrIng Carnmunitytersifrornjanuerk 7,19% tad
; AO'14, 2417.
     arm.hernerInformation Oros:WA:Cease cants :me et 512-323.1547 ar
  kithi.durnasegentiss.cont

Strom's*,




KethTPuMIS
RegOnsi HR Manager
Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 29 of 38




     EXHIBIT 3
                   Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 30 of 38
 EEOC Form 161 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:  Deltress A. Haverly                                                                 From:         Houston District Office
     9711 Cedar Bluff Dr                                                                               Mickey Leland Building
   - Houston, TX 77064                                                                                 1919 Smith Street, 7th Floor
                                                                                                       Houston, TX 77002


                             On behalf of petson(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                          Telephone No.

                                                Hannah Ye,
 846-2017-21682                                 Investigator Support Asst                                                    (346) 327-7723
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      El         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                  Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                  Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge
                  The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                  the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

      ❑          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.
                                                                     On behalf of the Commission
                                                                                        Gmbd Ce ntes
                                                                                  DketaY .16.KI

                                               Gabriel Cervantes                                  by   elm
                                                                                                                              9/14/2020
Endosures(s)                                                        Rayford 0. Irvin,                                              (Date Mailed)
                                                          for
                                                                    District Director
cc:

                                                                                       Texas Workforce Commission-Civil Rights Division
            GIRLING COMMUNITY CARE                                                     101 East 15th Street Room 144T
            6750 West Loop South #500                                                  Austin, TX 78778
            Bellaire, TX 77401
     Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 31 of 38                                                212

                Houston Volunteer Lawyers
                1111 Bagby, Suite FLB 300
                Houston, TX 77002




 DELTRESS A. HAVERLY
 9711 CEDAR BLUFF DR
 HOUSTON TX 77064-2140
                                                                       October 25, 2020



        RE:     XX-XXXXXXX : 2110 Race/Color Discrimination
You recently applied to Houston Volunteer Lawyers for help with your legal problem. While you are financially eligible
for our services, we unfortunately have limited resources and will not be able to represent or advise you going forward.
We have dosed your file and will be unable to furnish any further legal services to you.

Because you are financially eligible for Houston Volunteer Lawyers' services, if your case goes to court, you may wish to
consider filing a Statement ofInability to AffordPayment of Court Costs or an Appeal Bond — a blank copy of which is
enclosed. When answering Question 2, you can attach this letter as proof that you asked a legal aid provider to
represent you, and the provider determined that you are financially eligible for representation but did not take your
case (the second checkbox under Question 2). For additional copies of the enclosed form, please visit
www.texaslawhelp.org or ask the clerk of the court to provide you one.

Please consider contacting one of the following agencies, which might be able to assist you in resolving your case.

Texas Board of Legal Specialization, Find a Lawyer Labor and Employment, https://www.tbls.org/findlawyer-results

Texas Employment Lawyer Association, Find a Lawyer https://www.mytela.org/index.cfm?pg=FindALawyer

Houston Lawyer Referral Service 713-237-9429 www.hlrs.org

You may also find helpful information about your legal problem at www.TexasLawHelp.org.

Please call us at (713) 228-0732 if you need further assistance.
        Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 32 of 38
PAUL. FURRH, JR.                                                                                                  CHANNING GUIDRY
Attorney at Law                                                                                                   CELESTE HERRON
Chief Executive Officer                                                                                           JEFF LARSEN
                                                                                                                  HELEN MALVEAUX
ROSLYN 0. JACKSON                                                                                                 MARIA PANTOJA
Directing Attorney                                                                                                Staff Attorneys

LINDSAY EUSTACE                                                                                                   ADRIAN GARCIA
Managing Attorney                                                                                                 LAURA FLORES
                                                                                                                  ROSAUE MIRANDA
                                                          Lone Star Legal Aid                                     CHRISTIAN PINEDA
                                                          PUBLIC BENEFITS UNIT                                    GLORETTA THORNTON
                                                                                                                  Paralegals

                                                           September 04, 2020
                                                                                                                  Mang Address:
                                                                                                                  P. O. Box 398
                                                                                                                  Houston, Texas 77002

                                                                                                                  713-652-0077 x 8103 Telephone
       Deltress Ann Haverly                                                                                       979-848-0682 Fax
                                                                                                                  800-733-8394 Toll-free
       9711 Cedar Bluff Drive
       Houston, TX 77064


                  RE:     Haverly / LEGAL AID APPLICATION NUMBER: XX-XXXXXXX
                          29 Other Employment
                          Application for Legal Services Closing Letter

       Dear Ms. Haverly:

              Thank you for contacting Lone Star Legal Aid for help with your legal problem. It was a
       pleasure talking to you. We gave you legal advice regarding your 29 Other Employment matter.
       We are not able to help everyone who applies because we do not have enough staff. The legal
       advice we gave you is all the help we can give you. Your file is now closed.

              There are some other places you can go to get help. You can call the State Bar of Texas,
       Lawyer Referral Service at 1-800-252-9690. You can also go online to the Texas Law Help
       website at www.texaslawhelp.org for more legal help. You can also look at the Local Resources
       we are sending with this letter.


                 Feel free to call us if you have any other legal problems.

                                                          Very Truly Yours,

                                                    C      ate.te. 7 14,14.91f.


                                                          Celeste Herron
                                                          Attorney at Law

       CH:MS
       Enclosure(s): LSLA Notice of Rights
                     Local Resources



                                                 Serving the East Region of Texas since 1948
        Beaumont, Belton, Bryan, Clute, Conroe, Galveston, Houston, Longview, Nacogdoches, Paris, Richmond, Texarkana, Tyler, Waco
                                                  ILsr,!.....m
                                                         .           Na l.
                                                               EquAl Jusrim
                                                                                  71
                                                   Rini            ,1AT
                  Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 33 of 38
         Texas Department of Motor Vehicles

     •PERMANENT DISABLED PLACARD RECEIPT




        COUNTY: HARRIS                         TAC NAME: ANN HARRIS BENNETT
        PLACARD:105270453P                     DATE: 07/13/2018
        PLACARD: B65270454P                    TIME: 11:08AM
                                               EMPLOYEE ID: ANAGML     TRANSACTION ID: 10122143292110840
                                               EXPIRATION DATE: 07/2022


        DISABLED PERSON NAME AND ADDRESS
        DELTRESS A COFFEY HAVERLY
        2421 WAYNE STREET
        HOUSTON, TX 77026


        INVENTORY ITEM(S)                     YR      FEES ASSESSED
        BLUE DISABLED PLACARD
        BLUE DISABLED PLACARD

                                                                        TOTAL          S          0.00

                                                                METHOD OF PAYMENT AND PAYMENT AMOUNT
                                                                                  CASH $          0.00




        PLEASE RETAIN THIS RECEIPT FOR YOUR RECORDS.




ORIGINAL
vraAnnms(RFV innnsm IN-17 157aan
Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 34 of 38




EXHIBIT B-2
   Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 35 of 38
                         2020               73479
Attention District Court

My name is Deltress A. Haverly. I receive right to sue from EEOC on
9-14-20. Since then I have reached out to tenth attorneys and was
turned down in handling my employment case because I have no
current income . I even attached letters from Houston Volunteer
Lawyers and alone Star Legal Aid and was approved and eligible for
their services but was but was turned down due to limited resources
and staff to assist me. I was only given 90 days to file my right to sue
in court and right now I'm at 60 days left to file. I was already
terminated for my medical disability and discrimination and
retaliation. I can afford to not have my voice in court because of how
I was treated. Please assist me in the matter with a attorney and
waive all my court cost to ensure I meet the deadline of my right to
Sue case. I am desperately seeking your help. I thank you in advance!
  Deltressa Haverly
832.752.1308
Deltressa7@gmail.com




                                                             *a l p   4t,

                                                                 1)/SP   e Aboip
                                                                          C/     SS
                                                  nlb e:   41
                                                            1011/           erir
                                                                      V 2020

                                                                 s
                                                           err



                                                             O.




                      RECORDER'S MEMORANDUM
                                                 quality
                      This instrument is of poor
                            at the time of imaging
Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 36 of 38




EXHIBIT B-3
              Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 37 of 38
      NOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA
                             Cause Number:
                                                               202 0                  734 79
                                                       (The Clerk's office will fill in the Cause Number when you file this form)

    Plaintiff:                                                                     In the    (    ok one):                                            ....
•           (Print first and last name of the person filing the lawsuit.)                         District Court
                                                                                   Court          County Court / Countthourt at Law
                                      And                                          Number     0   Justice Court
                                                                                                                     "VA, - li e b
    Defendant:                                                                                               Texas     Ewlrllyn tb... .04
                  (Print first and last name of the person being sued)         County                                                 4118triCrr
                                                                                                                                               tirg eSS
                                                                                                                                               —Ierk
                                                                                                                              NOV .              4 2020
                                     Statement of Inability to Afford Payment/et
                                          Court Costs-or an Appeal Bond ei                                                                   0




                                                                                                                               aril
                                                                                                                               aril
                                                                                                                                         C
                                                                                                                                         C
                                                                                                                                                  Y, re, as
                                                                                                                                                     Texas
      1. Your Information                                                                                                               epu
                                                                                                                                       QeanrY
      My full legal name is:          OL1--(LESS-
                                      Firs                  Middle
                                                            Mi dle
                                                                            km•N ftickveR--
                                                                                  ftickveR- date of birth is:
                                                                               Last                                                   Month/Day/Year

      My address is: (Home,
                     (Home)
                                      FirAlt(
                                         l
                                           it(
                                                       edam/                1)(Lt.er
                                                                            1)6k -el  bYtki-e.
                                                                                       UY(U-e-                                               -r\p-no(DLI
                                                                                                                                             'FF-nO(D4

      My phone number:                       -—15 "?..74 4Ay email: ct-e kvf
                                               15"?..744Ay                                  SSa, 1
                                                                                                 1           01          • 0 0//1

      About my dependents: "The people who depend on me financially are listed below.
        Name                                                         Age            Relationship to Me
       1     si-e             ltt.      ST vvvc-
                                       _ST
       2
       3
       4
       5
       6


      2. Are you represented by Legal Aid?
      ❑     I am being represented in this case for free by an attorney who works for a legal aid provider or who
             received my case through a legal aid provider. II have attached the certificate the legal aid provider
             gave me as 'Exhibit: Legal Aid Certificate.
      -or-

      1A    I asked a legal-aid provider to represent me, and the provider determined that I am financially eligible
             for representation, but the provider could not take my case. I have attached documentation from
             legal aid stating this.
      or-
      CI I am not represented by legal aid. I did not apply for representation by legal aid.
      3. Do you receive public benefits?
      ❑I     do not receive needs-based public benefits. -                  or -
     Itg I    receive these public benefits/government entitlements that are based on indigency:
             (Check ALL boxes that apply and attach proof to this form, such as a copy of an eligibility form or check )
            Food stamps/SNAP                  ❑ TANF            II]
                                                                 Medicaid         0 CHIP             CI ssi CI    WIC         CI AABD
            Public Housing or Section 8 Housing cgLow-Income Energy Assistance     Emergency Assistance     C]
       CI   Telephone Lifeline                    CI
                                          Community Care via DADS                                    CI
                                                                           LIS in Medicare ("Extra Help")
       O Needs-based VA Pension          Child Care Assistance under Child Care and Development Block Grant
                                                  0
       CI   County Assistance, County Health Care, or General Assistance_r)
            Other:      rA      r\rk             -OW liv‘-(.4t--t A L- (tem
                                                                                        RECORDER'S MEMORANDUM
                                                                                        This instrument is of poor quality
                                                                                              at the time of imaging
      co Form Approved by the Supreme Court of Texas by order in Misc. Docket No. 16-9122
      Statement of Inability to Afford Payment of Court Costs                                                                                Page 1 of 2
      Case 4:20-cv-04206 Document 1-2 Filed on 12/10/20 in TXSD Page 38 of 38



4. What is your monthly income and income sources?
        Iis monthly income:
    get&     in monthly wages. I work as a
                                                       Your job title
                                                                                                 for
                                                                                                         ur-efl oyer2_0        Cl
               in monthly unemployment. I have been unemployed since (date)
               in public benefits per month.
               from other people in my household each month:                    (List only if other members contribute to your
               household income )
               from CI Retirement/Pension 0 Tips, bonuses 0 Disability              El Worker's Comp
                    CI Social Security        ❑ Military Housing CI Dividends, interest, royalties
                    0 Child/spousal support
                    CI My spouse's income or income from another member of my household (If available
                                                                   -e           V         OTK-e- P.—
$
                from other jobs/sources of income. (D4te)
                is my total monthly income.
                                                                 V'e
                                                                       Eare
                                                                         DA-tom
                                                                                      Set Loi It TZI(A-
                                                                                  9( Sa
                                                                                            ()C
                                                                                            DC   7
                                                                                                 -
                                                                                                 7
                                                                                                 -C-t Si
                                                                                                      Si
                                                                                                          DOctt r("1
                                                                                                       ( -D)ctt
                                                                                                         uv'
                                                                                                                r(A-1
                                                       pc- 1-k-e-A-TLA
5. What is the value of your property?                                  6. What are your monthly expenses?
"My property includes:                 Value*                           "My monthly expenses are:                              AMo6nt
Cash                                $                                   Rent/house payments/maintenance
Bank accounts, other financial assets                                   Food and household supplies                        $
     0-51--I3CLAAC-,                $_                                  Utilities and telephone
               t&A.11,K--               i_c7-;/b0
                                    $ i_7   -;/b0                       Clothing and laundry                               $
                                                                        Medical and dental expenses                        $
Vehicles (cars, boats) (make and year)                                  Insurance (life, health, auto, etc.)               $
                                                                        School and child care                              $
                                                                        Transportation, auto repair, gas
                                                                        Child / spousal support
Other property (like jewelry, stocks, land,                             Wages withheld by court order
 another house, etc.)
                                       $                                Debt payments paid to: (List)

                                              $                                                                            $
         Total value of property              $                                      Total Monthly Expenses                $ -67
*The value is the amount the item would sell for less 'e amount you still owe on it, if anything

                                                  financial situation?
7. Are there debts or other facts explaining your financials ituation?
"My ebts include: (List debt and amount owed)                  a,0AT ,frkevvz-- a 3 610
                                               a,0AT frkevvz-- a                               arvu-e.t
              V1            C     AL-     SeC,u,✓
                                          SeC,u, ✓t 1   c Ott S s AAt-
                                                                  AAt (.(
                                                                       (.(             fr _W crt
                                                                                             criptptew... \62
        cc(
        eci 51                                                           ht.ce,a_t_e_r
                                                                               aur_e_r       ofk.
                                                                                                            attachoiKtemitigerie- liti nt
(If you want the court to consider other f cts. such as unusual medical expenses. family emergencies. etc., attachoiKterAgerie-          41/ (WI
                                                                                                                                       nt41/ 0."1/ Al
                                                                                                                                                   Al
                                                                                              page.ED
this form labeled 'Exhibit Additional Supporting Facts -) Check here if you attach another page.0                pot- e_ ft) Gc\ie
                                                                                                                         ft) LAI-e        it-e-
                                                                                                                                          it-e- /2-

8. Declaration
I     are under penalty of perjury that the foregoing is true and correct. I further swear:
!I I cannot afford to pay court costs.
44
A I cannot furnish an appeal bond or pay a cash deposit to appeal a justice court decision.
My name is       bc-ur  n-C-5 S A- h
                        11-C-5         1-1- A\-15- /                  . My date of birth is :
My address is         C11 "       Clot
                                  C€ot              /9 I1 Lt-eF
                                                          (A— ef            v
                                                                         0 V 11K-          II,         s-Ttsvri-v--7-7 664
                                                                                                       sjksvv-rArli    6 Co()
                                                                                                                            4
                       Street                                            City          State                Zip Code             Country


Signature
                                           signed on I         /3
                                                         Month/Day/Year
                                                                         //V       141•34r( S
                                                                                in 141•4r(  -7
                                                                                    county name
                                                                                                                         -reur40-
                                                                                                             County, TEVA-5-
                                                                                                                        State


e Form Ap      ed by the Suprerne Court of Texas by order in Misc. Docket No. 16-9122
Statement of Inability to Affoni Payment of Court Costs                                                                        Page 2 of 2
